Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-1626

LISA LEIGHTON,

      Plaintiff,

v.

NEWREZ LLC d/b/a SHELLPONT MORTGAGE SERVICING,

      Defendant.


                   COMPLAINT WITH JURY TRIAL DEMANDED



                                INTRODUCTION

1.    This action arises out of Defendant’s violations of the Fair Credit Reporting

      Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                                JURISDICTION

2.    Jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331 and 15 U.S.C.

      § 1681.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

      the conduct at issue occurred in this District, Plaintiff owns a home in this

      District, and Defendant conducts business in this District.




                                         1
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 2 of 18




                                    PARTIES

4.   Plaintiff Lisa Leighton (hereinafter “Plaintiff”) is a natural person who owns a

     home in the County of La Plata, State of Colorado, and is a “consumer” as that

     term is defined by 15 U.S.C. § 1681a(c).

5.   Defendant, NewRez LLC, d/b/a Shellpoint Mortgage Servicing (hereinafter

     “Defendant”), is a national loan servicing company doing business in Colorado

     and is licensed to do business in the State of California and regularly conducts

     business in said State; has a principal place of business located at 55 Beattie

     Place, Suite 500, MS-501, Greenville, South Carolina 29601; is a “person” as

     defined in 15 U.S.C. § 1681a(b); and a “furnisher” of consumer information

     pursuant to 15 U.S.C. § 1681s-2(b).

          PURPOSE OF THE FAIR CREDIT REPORTING ACT

6.   Consumer credit plays a major role in the lives of American consumers

     entering into the American marketplace and the economic system in general.

     Fair and accurate credit reporting acts as a gatekeeper to credit purchases,

     employment and income, basic commercial services, insurance coverage,

     housing rentals, and a broad range of other transactions. Robert J. Hobbs &

     Stephen Gardner, THE PRACTICE OF CONSUMER LAW 39-40 (2nd ed. 2006).

7.   Congress investigated and determined that the banking system is dependent

     upon fair and accurate reporting, that inaccurate credit reports directly impair


                                         2
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 3 of 18




      the efficiency of the banking system, and that unfair credit reporting methods

      undermine the public confidence, which is essential to the continued

      functioning of the banking system. 15 U.S.C. § 1681(a)(1).

8.    The FCRA was created to “ensure fair and accurate credit reporting, promote

      efficiency, and protect consumer privacy.” Safeco Ins. Co. of America v. Burr,

      551 U.S. 47, 52 (2007).

9.    The FCRA was proposed in 1968 as an amendment to the original Truth in

      Lending Act. Senator Proxmire (D-WI) announced his intention to create

      legislation addressing the growing frequency of cases in which a consumer

      “is unjustly denied because of faults or incomplete information in a credit

      report,” and entered an initial draft of what would eventually become the

      FCRA into the Congressional Record. Anthony Rodriguez et al., FAIR CREDIT

      REPORTING 8 (5th ed. 2002) (citing 114 Cong. Rec. 24904 (Aug. 2, 1968))

      (emphasis added).

10.   Senator Proxmire listed five types of abuses requiring Congressional

      response, including biased or one-sided information and incomplete

      information. Anthony Rodriguez et al., FAIR CREDIT REPORTING 8 (5th ed.

      2002) (citing 115 Cong. Rec. 2411 (Jan. 31, 1969)).




                                         3
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 4 of 18




11.   Congress considered inaccurate and misleading information to be the most

      serious problem. Anthony Rodriguez et al., FAIR CREDIT REPORTING 10 (5th

      ed. 2002).

12.   The FCRA applies to situations in which information relevant to a consumer’s

      “credit worthiness, credit standing, credit capacity, character, general

      reputation, personal characteristics, or mode of living” is collected. Anthony

      Rodriguez et al., FAIR CREDIT REPORTING 5 (5th ed. 2002) (citing 15 U.S.C. §

      1681a(d)).

13.   An inaccurate or misleading credit report can not only significantly and

      unfairly lower a consumer’s credit worthiness, but can also prevent consumers

      from full access to the American marketplace and negatively impact a

      consumer’s living standard and general reputation on the whole if a

      consumer’s character and mode of living is not accurately portrayed.

      Congress enacted the FCRA to prevent this arbitrary and iniquitous result.

14.   Furthermore, in 1996, Congress, in an effort to increase the “accuracy and

      integrity” of information supplied to credit reporting agencies, added 15

      U.S.C. § 1681s-2 to the FCRA by passing the Consumer Credit Reform Act.

      The provision, “[r]esponsibilities of furnishers of information to consumer

      reporting agencies,” subjected data furnishers, who were not previously

      covered by the FCRA, to requirements related to accuracy and the handling


                                         4
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 5 of 18




      of consumer disputes. These provisions were originally scheduled to sunset

      in 2003, but were considered important enough to Congress to be made

      permanent in the Fair and Accurate Credit Transactions Act of 2003. Federal

      Trade Commission Staff: 40 Years of Experience with the Fair Credit

      Reporting Act, pp. 1, 2, 92.           Retrieved from the FTC website:

      http://www.ftc.gov/os/2011/07/110720fcrareport.pdf.

15.   The credit industry has constructed a method of numeric-alpha codes for

      considering consumer credit report disputes. See 15 U.S.C. § 1681i(a)(5)(D).

16.   Consumer reporting agencies Equifax, Experian, Trans Union, and Innovis

      have thus created the Online Solution for Complete and Accurate Reporting,

      or e-OSCAR, as the credit industries’ standard of performance. e-OSCAR

      allows data furnishers to create and respond to disputes initiated by consumers

      by routing credit reporting agency-created prompts for automated consumer

      dispute verifications to the appropriate data furnishers. e-OSCAR utilizes a

      numeric-alpha language specific to the credit reporting industry.

17.   That lexicon or unique language is commonly referred to in the credit

      reporting industry as “Metro II.” It is also known industry wide as the CDIA’s

      “Credit Reporting Resource Guide.”

18.   Metro II is driven by numeric codes that translate into specific alpha

      representations about consumers’ creditworthiness and character that will


                                         5
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 6 of 18




      ultimately appear on credit reports issued to third parties who make credit,

      insurance, rental, and employment decisions regarding consumers.

19.   Metro II codes are used on an industry wide form known within the credit

      industry as an Automated Credit Dispute Verification (“ACDV”) electronic

      form.

20.   The ACDVs have many fields in their body for use in effecting thorough and

      complete communications between data furnishers and the credit reporting

      agencies.

21.   These ACDV “fields” have various titles for the many substantive areas into

      which the Metro II codes can be entered.

                          FACTUAL ALLEGATIONS

22.   In August of 2019, Plaintiff incurred a financial obligation with Defendant. The

      line of credit was assigned the account number 579117743.

23.   In March of 2020, Congress passed the CARES Act, which gave homeowners

      such as Plaintiff the right to request 180 days of mortgage payment forbearance

      on their loans. Plaintiff requested and received forbearance from Defendant, so

      they did not need to make mortgage payments starting in April 2020.




                                          6
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 7 of 18




24.   In or about March 2020, Plaintiff submitted the necessary paperwork with

      Defendant and was approved for a forbearance on the account for the months of

      March 2020 through June 2020.

25.   Starting on or around April 13, 2020, Plaintiff attempted to contact Defendant

      via phone and email numerous times to confirm the deferment.

26.   On May 19, 2020, Terrance Bennett, a loss mitigation specialist for Defendant,

      emailed Plaintiff, stating that “[y]ou have been approved for a 3-month

      forbearance starting 4/3 – 6/1 with your next due date being 7/1.”

27.   Defendant later agreed to extend Plaintiff’s forbearance through September 30,

      2020.

28.   Plaintiff’s forbearance is an “accommodation” under 15 U.S.C. § 1681s-

      2(a)(1)(F)(i)(I).

29.   On November 17, 2020, Plaintiff viewed her Equifax Information Services LLC

      (“Equifax”) credit report and learned that Defendant was reporting her debt as

      over 120 days past due, with the date of first delinquency listed as May 1, 2020.

30.   On November 24, 2020, Plaintiff mailed a dispute letter to Equifax, which

      stated:




                                          7
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 8 of 18




      There is a serious error on my credit reports that must be corrected as it is

      causing me problems on obtaining credit to refinance my current residence and

      is negatively affecting my current creditworthiness.

      The trade line referencing a loan with Shellpoint Mortgage Servicing, account

      number 057117743 is inaccurate. Shellpoint Mortgage Servicing was aware of

      and agreed to a forbearance regarding the months of March through September

      2020. All payments were made in accordance with the forbearance agreement

      between the parties. There is a 120-day late reference in July of 2020, which is

      inaccurate. As such, I am requesting the trade line referencing Shellpoint

      Mortgage Servicing, account number 0579117743, be updated to accurately

      report the tradeline.

      If you have any further questions or are in need of additional documentation,

      please do not hesitate to contact me.”

31.   Thereafter, upon information and belief, Equifax forwarded Plaintiff’s dispute

      information to Defendant for investigation as required by 15 U.S.C. §

      1681(a)(2).

                     EQUIFAX’S RESPONSES TO PLAINTIFF’S
                           DECEMBER 2020 DISPUTE

32.   Equifax sent an ACDV to Defendant regarding account number 0579117743.

33.   Defendant verified for Equifax that account number 0579117743 belonged to

      Plaintiff and was accurately reporting on her credit report.
                                          8
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 9 of 18




34.   However, Defendant incorrectly confirmed for Equifax that the account was

      120 days past due in July of 2020—including a $10,841 past due balance—in

      violation of 15 U.S.C. § 1681s-2(b).

35.   By furnishing inaccurate information regarding Plaintiff to Equifax after

      Plaintiff had notified Defendant of the inaccuracy, Defendant also violated 15

      U.S.C. § 1681s-2(a)(1)(B).

36.   The 2020 amendment to the Fair Credit Reporting Act, which was effective

      starting March 27, 2020, provides:

         if a furnisher makes an accommodation with respect to 1 or more

         payments on a credit obligation or account of a consumer, and the

         consumer makes the payments or is not required to make 1 or more

         payments pursuant to the accommodation, the furnisher shall--

      (I) report the credit obligation or account as current; or

      (II) if the credit obligation or account was delinquent before the

      accommodation--

         (aa) maintain the delinquent status during the period in which the

         accommodation is in effect; and

         (bb) if the consumer brings the credit obligation or account current

         during the period described in item (aa), report the credit obligation or

         account as current.


                                           9
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 10 of 18




      15 U.S.C. § 1681s-2(a)(1)(F)(ii).

37.   Because Plaintiff and Defendant had agreed to an accommodation, and

      Plaintiff was not required to make payments in April through September of

      2020—and was not delinquent prior to those months—Defendant was

      required to report the account as current during those months. Because

      Defendant failed to do so, Defendant violated 15 U.S.C. § 1681s-

      2(a)(1)(F)(ii).

                                   DAMAGES

38.   Defendant’s reporting adversely affected Plaintiff’s credit profile.

39.   On January 14, 2021, because of Defendant’s erroneous reporting, Plaintiff

      was unable to refinance her residences.

40.   On January 14, 2021, Plaintiff attempted to refinance her home mortgages

      related to properties located in California and Colorado. To determine credit

      worthiness, ACC Mortgage Lending obtained Plaintiff’s credit reports.

41.   On January 15, 2021, ACC Mortgage Lending confirmed with Plaintiff in

      writing that due to a misreporting of a 90-day late by Defendant, that it would

      be, “next to impossible to refinance either home at this time.”

42.   ACC Mortgage Lending confirmed in writing that if the inaccurate credit

      reporting by Defendant were corrected, that Plaintiff would be able to

      refinance both properties with a rate of 4.125% (30 Year Fixed). Since


                                          10
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 11 of 18




      Plaintiff’s loan rates are at a 6% range, the interest saved on her residence in

      California would be approximately $39,000 per year and the interest saved on

      Plaintiff’s home in Colorado would be roughly $9,000 per year.

43.   In addition, because of Defendant’s inaccurate reporting to the credit reporting

      agencies, Plaintiff has suffered reduced credit, emotional distress in the form

      of headaches, sleeplessness, and depression constituting actual damages

      pursuant to 15 U.S.C. § 1681o(a)(1) and § 1681n.

44.   Plaintiff is entitled to attorney’s fees and costs from Defendant pursuant to 15

      U.S.C. § 1681o(a)(2) and § 1681n.

                   RESPONDEAT SUPERIOR LIABILITY

45.   The acts and omissions of employees and other agents of Defendant who

      communicated with Plaintiff and/or with the CRAs were committed within

      the time and space limits of their agency relationship with their principal,

      Defendant.

46.   The acts and omissions by these agents were incidental to, or of the same

      general nature as, the responsibilities these agents were authorized to perform

      by Defendant.

47.   By committing these acts and omissions against Plaintiff, these agents were

      motivated to benefit their principal, Defendant.




                                         11
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 12 of 18




48.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of federal law by its agents, including but not limited to violations

      of the FCRA.

                                    STANDING

49.   Standing is proper under Article III of the Constitution of the United States of

      America because Plaintiff’s claims state:

            a. a valid injury in fact;

            b. which is traceable to the conduct of Defendant;

            c. and is likely to be redressed by a favorable judicial decision.

      See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), and Lujan v.

      Defenders of Wildlife, 504 U.S. 555, 560 (1992).

50.   In order to meet the standard laid out in Spokeo and Lujan, Plaintiff must

      clearly allege facts demonstrating all three prongs above.

                               The “Injury in Fact” Prong

51.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order

      to satisfy the requirements of Article III of the Constitution, as laid out in

      Spokeo. Id.

52.   For an injury to be “concrete” it must be a de facto injury, meaning that it

      actually exists. In the present case, Defendant’s actions negatively impacted


                                         12
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 13 of 18




      Plaintiff’s credit, causing her to be unable to refinance either her primary

      residence or her second home.

53.   For an injury to be “particularized” means that the injury must “affect the

      plaintiff in a personal and individual way.” Spokeo, 136 S. Ct. at 1548. In the

      instant case, Plaintiff personally suffered worse credit which negatively

      impacted her ability to refinance her primary residence or second home, and

      emotional distress.

               The “Traceable to the Conduct of Defendant” Prong

54.   The second prong required to establish standing at the pleadings phase is that

      Plaintiff must allege facts to show that Plaintiff’s injury is traceable to the

      conduct of Defendant.

55.   In the instant case, this prong is met simply by the facts that the violative

      conduct contemplated in this Complaint was initiated by Defendant directly,

      or by Defendant’s agent at the direction of Defendant.

  The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong

56.   The third prong to establish standing at the pleadings phase requires Plaintiff

      to allege facts to show that the injury is likely to be redressed by a favorable

      judicial opinion.




                                         13
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 14 of 18




57.   In the present case, Plaintiff’s Prayers for Relief include a request for statutory

      and actual damages. The damages were set by Congress and specifically

      redress the financial damages suffered by Plaintiff.

58.   Furthermore, the award of monetary damages redress the injuries of the past,

      and prevent further injury by Defendant in the future for example the lost

      opportunity and out of pocket loss related to her inability to refinance both of

      her residential properties.

59.   Because all standing requirements of Article III of the U.S. Constitution have

      been met, as laid out in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016),

      Plaintiff has standing to sue Defendant on the stated claims.

                                    TRIAL BY JURY

60.   Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const. amend.

      VII; Fed. R. Civ. P. 38.

                                 CAUSE OF ACTION

                                      COUNT I.

        VIOLATIONS OF THE FAIR CREDIT REPORTING ACT –

                              15 U.S.C. § 1681 et seq.

61.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.




                                          14
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 15 of 18




62.   Defendant violated 15 U.S.C. § 1681s-2(a)(1)(B) by failing to update and/or

      remove the inaccurate tradeline in response to Plaintiff’s disputes.

63.   Defendant violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable

      investigation in response to Plaintiff’s disputes, failing to review all relevant

      information available to it and documentation provided by Plaintiff, and

      failing to update and/or remove the inaccurate tradeline.

64.   Because Plaintiff and Defendant had agreed to an accommodation, and

      Plaintiff was not required to make payments in April through September of

      2020—and was not delinquent prior to those months—Defendant was

      required to report the account as current during those months. Because

      Defendant failed to do so, Defendant violated 15 U.S.C. § 1681s-

      2(a)(1)(F)(ii).

65.   As a result of Defendant’s violations of the FCRA, Plaintiff has suffered

      actual damages not limited to detriment to her credit rating, inability to

      refinance her home, emotional distress, frustration, and embarrassment in an

      amount to be determined at trial.

66.   Defendant’s conduct, actions, and inactions were willful, rendering it liable

      for damages in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n.




                                          15
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 16 of 18




67.   Alternatively, Defendant’s violations were negligent, rendering it liable for

      damages under 15 U.S.C. § 1681o.

68.   Plaintiff is entitled to recover actual damages, statutory damages, and costs

      and attorneys’ fees from Defendant in an amount to be determined by the

      Court pursuant to 15 U.S.C. §§ 1681n and 1681o.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:

       an award of actual and statutory damages against Defendant for its

         violations of the FCRA pursuant to 15 U.S.C. §§ 1681n and 1681o;

       an award of punitive damages against Defendant for its willful

         noncompliance with the FCRA pursuant to 15 U.S.C. § 1681n;

       an award of costs and attorney’s fees against Defendant pursuant to 15

         U.S.C. §§ 1681n and 1681o; and

       such other and further relief as the Court may deem just and proper.



 Dated: June 15, 2021                   Respectfully submitted,

                                        By: s/Thomas J. Lyons, Jr.______

                                       Thomas J. Lyons, Jr., Esq.
                                       MN Attorney I.D. #: 249646
                                       CONSUMER JUSTICE CENTER, P.A.
                                       367 Commerce Court
                                       Vadnais Heights, MN 55127
                                       Telephone: (651) 770-9707

                                         16
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 17 of 18




                                    Facsimile: (651) 704-0907
                                    tommycjc@ConsumerJusticeCenter.com

                                    Mark L. Vavreck, Esq.
                                    MN Attorney I.D. #: 0318619
                                    GONKO & VAVRECK PLLC
                                    Designers Guild Building
                                    401 North Third Street, Suite 640
                                    Minneapolis, MN 55401
                                    Telephone: (612) 659-9500
                                    mvavreck@cgmvlaw.com
                                    (pro hac vice application forthcoming)

                                    ATTORNEYS FOR PLAINTIFF




                                     17
Case 1:21-cv-01626-SKC Document 1 Filed 06/15/21 USDC Colorado Page 18 of 18




 DECLARATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF

   I, Lisa Leighton, declare under penalty of perjury, as provided for by the laws

of the United States, 28 U.S.C. § 1746, that the following statements are true and

correct:

1. I am the Plaintiff in this civil proceeding.

2. I have read the above-entitled civil Complaint prepared by my attorneys and I

   believe that all of the facts contained in it are true, to the best of my knowledge,

   information, and belief, formed after reasonable inquiry.

3. I believe that this civil Complaint is well grounded in fact and warranted by existing

   law or by a good faith argument for the extension, modification, or reversal of

   existing law.

4. I believe that this civil Complaint is not interposed for any improper purpose, such

   as to harass Defendants, cause unnecessary delay to Defendants, or create a

   needless increase in the cost of litigation to Defendants named in the Complaint.

5. I have filed this civil Complaint in good faith and solely for the purposes set forth

   in it.



       Date: June 10, 2021                        s/Lisa Leighton
                                                  Lisa Leighton
                                                  152 MacFire Tree Lane
                                                  Durango, CO 81301



                                            18
